Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/21/2020.
Claims 1-2, 4-5, 8, 11, 38 have been amended.
Claims 1-2, 4-38 are pending in the instant application.
Claims 6, 8, 12, 14-34 have been previously withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEBER et al (WO 2008/034050) as evidenced by MAGNETIC definition (https://www.google.com/search of “magnetic definition” (downloaded on 03-18/2020)) and WIKIPEDIA (https://en.wikipedia.org/wiki/Magnet (downloaded on 03/18/2020)) in view of SUN et al (Recent Advances in Chemical Synthesis, Self-Assembly, and Applications of FePt Nanoparticles. Adv. Mater. 2006, 18, 393–403) and LUO et al (FePt:SiO2 granular thin film for high density magnetic recording. Journal of Applied Physics 87, 6941 (2000)).
WEBER teaches an endoprostheses (see abstract) composition, such as stent (see abstract) comprising of: magnetic nanoparticles (see abstract), such as ferromagnetic particles (see pg. 3, line 6-7; and Applicant’s title), such as  iron platinum alloys (see pg. 9, line 11), wherein “magnetic” reads on “magnetizable” iron-platinum particles. Additional limitations include:  diameter of the magnetic nanoparticles are about 10nm (see pg. 8, line 12); bioerodible polymers (see (pg. 16, line 14-18), which reads on polymeric implant; stent (see abstract); dispersion of magnetic particles, such as FePt (see pg. 3, line 11), in a polymer (see pg. 3, line 4-5), which reads on iron-platinum particles are dispersed within the material; particles can be covalently bound to the stent (see claim 14); magnetic particles are embedded in a common layer with the drug (see pg. 4, line 5-6), which reads on bound to a therapeutic agent; polyorthoesters, polylactides and polyglycolides, such as in US 20050010275, US 2005/0216074 and US 6,720,402 (see pg. 16, line 14-15), which reads on polyesters; ferromagnetic properties (see pg. 5, line 26); particles can be coated with a surface that increases their compatibility with stent coating, their stability, reduces their toxicity in vivo and/or facilitates attachment of one or more additional functional groups (see pg. 5, line 25-30; rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31). For example, erosion (e.g., bioerosion) of selected areas of, or the entire, endoprosthesis can be accelerated using non-invasive means (e.g., by applying a magnetic field). The endoprostheses may not need to be removed from a lumen after implantation. The porosity of an endoprosthesis, e.g., a drug eluting stent, can be controlled, e.g., increased, by embedding and, optionally removing, the magnetic particles. Release of a therapeutic agent, such as drug and cells (see pg. 18, line 7-12) 
	MAGNETIC definition teaches “magnetic” means “exhibiting or relating to magnetism” or “capable of being attracted by or acquiring the property of a magnet”, such as “steel is magnetic”; thus magnetic can read on magnetizable. 
	WIKIPEDIA teaches “a magnet is a material or object that produces a magnetic field. This magnetic field is invisible but is responsible for the most notable property of a magnet: a force that pulls on other ferromagnetic materials, such as iron, steel, nickel, cobalt, etc. and attracts or repels other magnets” (see pg. 1). “Materials that can be magnetized, which are also the ones that are strongly attracted to a magnet, are called ferromagnetic (or ferrimagnetic). These include the elements iron, nickel and cobalt and their alloys, some alloys of rare-earth metals, and some naturally occurring minerals such as lodestone. Although ferromagnetic (and ferrimagnetic) materials are the only ones attracted to a magnet strongly enough to be commonly considered magnetic, all other substances respond weakly to a magnetic field, by one of several other types of magnetism” (see pg. 1).
0 interior crystalline phase; or the amount of Fe/Pt particles and polymers to use in the composition.
	SUN is a “review [of] recent advances in the chemical synthesis, self-assembly,and potential application of monodisperse binary FePt nanoparticles” (see abstract). The FePt nanoparticles are either “fcc” structure of “fct” structure, wherein “fct” is an L10 interior crystalline phase. The fcc structure is disordered and is magnetically soft, wherein the fct structure are fully ordered and more stable than the nanoparticles of Co and Fe, making them useful for practical applications in biomedicine (see pg. 394, 1st col). “Thermal annealing is needed to convert the fcc structure to the highly anisotropic fct structure” (seepg. 399, 1st col),  wherein fct structure occurs at 500°C for thermal annealing (see pg. 399, 1st col) and can be reduced to as low as 300°C using the alternative methods (see pg. 399, 2nd col). Many commonly fabricated methods include vacuum-deposition techniques (see pg. 394, 2nd col), which requires thermal annealing to transform fcc structure into chemically ordered fct structure (see pg. 394, 2nd col). The annealing can result in particle aggregation, leading to wide size distributions. To control the size and narrow the size distribution, FePt nanoparticles prepared from vacuum-deposition methods are often buried in a variety of insulator matrices, such as SiO2 disclosed in reference #16 (see pg. 394, 2nd col), which is silica. Additional disclosures include: FePt nanoparticles application in biomedicine (see pg. 394, 2nd col). Note, reference 16 is to the LUO et al reference.
0 ordered structure (see pg. 6941, 2nd col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the FePt nanoparticles commonly fabricated using annealing temperature over 400°C and silica and would in an L10 (fcc) interior crystalline phase. The person of ordinary skill in the art would have been motivated to make those modifications, because this is one common method of making FePt alloy nanoparticles and the fct is more stable and magnetically stronger, and reasonably would have expected success because SUN teaches using FePt alloy nanoparticles in biomedicine and WEBER teaches using magnetic field on the FePt nanoparticles.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as rate of erosion and biodegradation of different portions of the endoprostheses can be controlled (see pg. 5, line 30-31), erosion (e.g., bioerosion) of selected areas of, or the entire, the porosity of an endoprosthesis to control drug eluting stent, the visibility of the endoprosthesis.  Thus, absent some demonstration of unexpected results from the claimed parameters, this 
Note, both fcc and fct (L10) FePt are magnetic and would be capable of “when magnetized, attract, capture and/or retain cells having bound thereto or incorporated therein a magnetic material, when the material is exposed to the magnetically tagged or labeled cells in vivo”, especially the fct (L10) FePt since it is magnetically stronger. 
Note, the fct (L10) FePt is magnetic and would have a magnetic retention period of at least sixty days or remain magnetic for at least between about 1 and 25 days, especially since it’s the same L10 FePt as claimed by Applicant.

Response to Arguments
	Applicant argues that the claimed magnetizable particles are not magnetic until exposed to an external magnetic field. Upon magnetization, the iron-platinum particles are ferromagnetic and attract, capture, and/or retain cells having bound thereto or incorporated therein a magnetic material when exposed to such cells in vivo. None of the cited art, alone or in combination, discloses or suggests the claimed material containing magnetizable particles for at least the following reasons. First, Applicant submits that the claimed materials contains magnetizable particles containing iron and platinum complexes and having an Llo interior crystalline phase which are defined as particles that are capable of being magnetized when placed in an external magnetic field (see Specification, page 7, lines 10-12). It is understood from the Specification that the magnetizable particles are not magnetic until they are magnetized by exposure to an external magnetic field (Id., page 14, lines 22-29). Thus, the magnetizable particles of the 
Examiner, Weber does not even disclose or suggest an iron-platinum alloy having an Llo interior crystalline phase (see Office Action, mailed August 20, 2020, page 5).
	The Examiner finds this argument unpersuasive, because the term magnetic can also mean magnetizable, such as steel is magnetic (see MAGNETIC definition), wherein steel is commonly known to not be a magnet. Applicant’s specification also used the term “magnetic particle” to mean prior to being magnetized, such as “The magnetizing step can occur before, during, or after the magnetic particles are incorporated into the scaffold or cell” (see Applicant’s specification at [0026]) and throughout Applicant’s specification.
	Applicant argues that the Sun reference cited by the Examiner is merely a review on magnetic FePt nanoparticles (see Sun, title) not containing an Llo interior crystalline 
	The Examiner finds this argument unpersuasive, because as discussed above, the definition of magnetic is capable of being attracted by or acquiring the properties of a magnet.
	Applicant argues that The Luo reference was relied upon by the Examiner merely for allegedly teaching that" ... FePt is annealed in vacuum at temperatures of 500 °C and above, FePt films undergo a phase transition from the disordered fee phase to the ordered face-centered-tetragonal (fct) phase (see pg. 6941, under Results and Discussion), which is an Llo ordered structure (see pg. 6941, 2nd col)" (see Office Action, mailed August 20, 2020, page 6). Luo merely describes nanocomposite
FePt:SiO2 thin films embedded in an SiO2 matrix suitable for high-density magnetic recording (see Luo, abstract). Luo is also entirely silent as to any medical applications or medical uses of the nanocomposites described therein. For the same reasons Sun did not address the deficiencies in Weber, Luo cannot be relied upon to modify Weber to instead use non-magnetic particles, as such a modification would be contrary to Weber and would render it unsuitable for its intended purpose. See MPEP §§ 2143.01 (V).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618